NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



ENOCH HENRY ROGERS,                     )
                                        )
             Appellant,                 )
                                        )
v.                                      )         Case No. 2D18-2442
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Hardee County; Marcus J. Ezelle,
Judge.

Rachael E. Reese of O'Brien
Hatfield, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E.
Jensen, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.